Rose, J.,
dissenting.
The simple question presented by the appeal should have been determined as follows: An independent suit in equity to recover additional alimony based on defendant’s ownership of land in Nebraska should be dismissed, where the uncontradicted evidence shows that plaintiff had procured a divorce and alimony in another state in a court having jurisdiction to consider the Nebraska land in awarding alimony, that both parties had appeared therein in person and by counsel, that each had asked for affirmative relief, and that the value of defendant’s interest in the Nebraska land had been made the subject of pleading, proof and argument.
For the purpose of stripping from the controversy conflicting proofs relating to extraneous facts and confusing principles of law foreign to the issues, I prefer to make my own statement of the case.
Plaintiff had been the wife of defendant, and, in the court of chancery for Benton county, Arkansas, had procured a decree of divorce' and alimony on a cross-bill filed by her in a divorce suit instituted by her husband. The Arkansas court granted the divorce March 2, 1911, allowing “$5,111 in full of alimony and all other demands set forth in the cross-bill.” From that judgment no appeal was taken. The petition in the present case was filed in the district court for York county, Nebraska, November 24,1911. It contains the plea that defendant owns in York connty, Nebraska, lands worth $48,000, which the Arkansas court had no jurisdiction to, and did not, consider in awarding alimony. To the petition for additional alimony defendant demurred on the ground that the Arkansas decree is a bar to a further recovery and the plaintiff is defeated by estoppel, because she accepted and retained the fruits of the former adjudication. The trial court sustained the demurrer, and, from a dismissal of the action for additional alimony, plaintiff appealed to this court. *271where it was held the petition showed on its face that the Arkansas court had no jurisdiction to, and did not, consider defendant’s York county lands in awarding alimony. The dismissal, consequently, was reversed and' the cause remanded for further proceedings, Bodie v. Bates, 95 Neb. 757. A trial on the merits of the case resulted in a decree awarding plaintiff additional alimony in the sum of $10,000. Defendant has appealed.
The question raised may be stated as follows: Under the facts pleaded and proved in the present case, did the court of chancery of Benton county, Arkansas, have jurisdiction to consider the value of defendant’s Nebraska lands in determining the amount of alimony to which plaintiff was entitled?- If this inquiry should be answered in the affirmative, the question now in controversy was adjudicated in the former action for divorce. In that suit both parties appeared before the court in person and by counsel, each asking for affirmative relief. Defendant’s' interest in the York county land was there put in issue by the pleadings. Proof of its value was adduced at great length. Whether the Arkansas court, in determining the amount of plaintiff’s alimony, had jurisdiction to consider defendant’s Nebraska land in York county was a question argued at the trial of the action for a divorce.
It is the policy of the law to determine in one action litigable questions relating to divorce and alimony, unless the legislature has otherwise provided. Society’s interest in proper domestic relations and the rights of parties to a suit for a divorce require a complete adjudication in a single action, where jurisdiction to sever marital relations and to adjust property rights exists. Owing to a controversy over the power of an Arkansas court to consider the value of Nebraska land in awarding alimony, the parties have been permitted to narrate in the courts of two states the unhappy and distressing incidents of their max*-' ried life.
The former appeal presexxted the sufficiency of a petition alleging that the following provision of an Arkansas *272statute was the only law of that state authorizing the allowance of alimony to a wife in case of a divorce.
“Where the divorce is granted to the wife, the court shall make ah order that each party be restored to all property not disposed of at the commencement of the action which either party obtained from or through the other during the marriage and in consideration or by reason thereof; and the wife so granted a divorce against the husband shall be entitled to one-third of the husband’s personal property absolutely, and one-third of all the lands whereof her husband was seised of an estate of inheritance at any time during the marriage for her life, unless the same shall have been relinquished by her in legal form.” Kirby’s Digest of the Statutes (1904) sec. 2884.
After the case had been remanded to the district court, defendant pleaded and proved another Arkansas statute containing these words: “When a decree shall be entered, the court shall make such order touching the alimony of the wife and care of the children, if there be any, as from the circumstances of the parties and the nature of the case shall be reasonable.” Kirby’s Digest of the Statutes (1904) sec. 2681.
This statute, authoi’izing divorce courts to award alimony according to' the circumstances, uses general terms applying to all cases. It confers on the divorce courts of Arkansas the power of similar courts throughout the country. That act was passed long before the enactment invoked by. the majority to narrow the jurisdiction of divorce courts. The earlier statute is in full force according to its original import, since it has not been changed, modified or amended in a manner authorized by the constitution of Arkansas. The statutes may be construed together without doing violence to the rules of statutory construction. Both may be enforced. Under the earlier act, reasonable alimony may be determined from the circumstances of the parties and the nature of the case. For that purpose, land outside of Arkansas may be considered. Inquiry into general equity power of divorce courts of Arkansas is therefore immaterial. By proper pleadings *273and proofs the facts relating to defendant’s interest in the Nebraska lands were presented to the Arkansas court. If they were not in fact considered, plaintiff had her remedy by appeal to the supreme court of that state. In any event the question now determined was formerly adjudicated, according to principles of law properly settled. There is no Arkansas precedent to the contrary.
In Fischli v. Fischli, 1 Blackf. (Ind.) 360, the report shows that plaintiff procured a divorce from her husband in Kentucky, where the statute provided that the wife should have a specific share of his property. Subsequently she brought an action in Indiana for additional alimony based on property owned by defendant in that state. A demurrer to the petition was sustained, the court saying:
“This divorce having been granted in Kentucky, and a part, of the husband’s property decreed to the wife, it is important for us to know how far the rights of the parties, with regard to the provision made for the wife, were adjudicated and determined by the proceedings which were had in that state. For whenever a matter is adjudicated, and finally determined, by a competent tribunal, it is considered as forerer at rest. This is a principle upon which the repose of society materially depends; and it therefore prevails, with a very few exceptions, throughout the civilized world. This principle not only embraces what actually was determined, but also extends to every other matter which the parties might have litigated in the' case. * * * Guided by this principle, we should naturally suppose that the decree of the circuit court in Kentucky had done all that equity and justice required between the parties, if there is nothing in the record of their proceedings to evince the contrary, nor anything in the case to limit their authority; and that the rights of the parties, being thus determined, were subject to no further litigation. The separate maintenance that should be decreed to the wife out of the husband’s property, according to her condition in life, the fortune she brought, and her husband’s circumstances, was the subject matter of *274adjudication before the court that granted the divorce; .and if that tribunal had the power to do ample justice between the parties, but has failed to do it, no other tribunal can take cognizance of the subject, and supply the deficiency.” See, also, McCormick v. McCormick, 82 Kan. 31.
The decision of the majority that the general statutory power of the Arkansas divorce court to award the wife reasonable alimony, upon the granting of a divorce, applies alone to cases wherein the husband obtains the decree is not warranted by the language or intention of the. lawmakers or by any construction of the supreme court of Arkansas. The earlier Arkansas statute was adopted in the Indian Territory.
In Ecker v. Ecker, 22 Okla. 873, it was argued that this section did not authorize a court to grant alimony to a wife when the divorce was granted to the husband for her misconduct. The supreme court of Oklahoma said: “Under the language of this statute, or similar language of the statutes of other states, the courts have held that the authority of the court to make orders touching the alimony of the wife is not limited to those cases in which she prevails, or that whether the guilty wife will be granted ali- ’ mony and the amount thereof is within the discretionary power of the court, to be controlled by the circumstances of each case.”
Adams v. Adams, 30 Okla. 327, is to the same effect.
In the majority opinion, an estoppel not well pleaded or properly proved is substituted for a technical plea of res judicata. The law on both subjects is confused in disregard of the following observation in Hanson v. Hanson, 64 Neb. 506: “Considerable obscurity may be avoided by keeping in mind the distinction between a judgment, urged as a technical bar to another action, and one that is urged as conclusive as to some one or more points tried and determined in a former action.”
In affirming the judgment allowing plaintiff additional alimony in the sum of $10,000, a technical plea of res judicata established by uncontradicted evidence has been *275disregarded without ending the litigation for alimony. The record shows that defendant has property in Oklahoma. If the decision is right, he may be pursued in that state for still further alimony and in other states where he may have additional property. The decision of the Arkansas court has been reviewed here. Full credit has not been given to the judgment of the court of another state. The decree for additional alimony should be reversed and the action dismissed.
Barnes and Letton,. JJ., concur in this dissent.